﻿I have the honour to convey to
all representatives the warm greetings and good wishes of
His Majesty Jigme Singye Wangchuck, King of Bhutan, for
the success of the fifty-second session of the United
Nations General Assembly.
May I express, Sir, my heartfelt congratulations on
your election to the high office of the presidency of the
General Assembly. We are confident that with your vast
personal experience and in-depth knowledge of the United
Nations you will lead our deliberations in this important
session to a fruitful conclusion.
I would like to express our deep appreciation to
Ambassador Razali Ismail of Malaysia for the bold and
innovative manner in which he led the fifty-first session of
the General Assembly.
I would like to take this opportunity to pay a special
tribute to the Secretary-General, Mr. Kofi Annan, for his
dynamic leadership of our Organization. I wish to
congratulate him on his comprehensive report on the reform
of the United Nations and also to express our appreciation
to the Executive Coordinator for Reform and his team for
their valuable contribution.
This session of the General Assembly has been widely
regarded as a session for the reform of the United Nations.
I shall therefore confine my remarks to this subject. The
question of United Nations reform is not a new issue and
has been the subject of ongoing discussions. We share the
view that concrete steps must be taken this year so that the
feeling of uncertainty can be put behind us and we can
concentrate on other important challenges that confront our
Organization.
Before we embark on the task of reforming the United
Nations it is important that we first understand what the
United Nations means to different Member States. The
United Nations is certainly unparalleled in history as a
forum for international dialogue and cooperation, as well as
for the maintenance of international peace and security.
However, for many of the larger Members it remains but
one of several means of pursuing their national interests.
For smaller Member countries, however, the United Nations
remains the primary Organization for the protection and
expression of their sovereignty. Many of them also rely
heavily on the United Nations for their economic and social
advancement. Any reform of the United Nations must
therefore take into account the needs and aspirations of
the majority of its Members, which are small developing
countries. The United Nations must be able to protect the
political independence of its smaller Members and support
their social and economic development in order to enable
them to meet their aspirations for peace and development
without undue pressures or interference from outside.
The proposal for reform submitted by the Secretary-
General is significant in that he has not only sought the
views of Member States but has also taken into account
the perspective of the United Nations staff, for the
changes would have a direct bearing on their functions
and responsibilities. In our view, this effort to involve
Members States as well as the United Nations staff will
provide a congenial atmosphere in which to discuss
reforms and their subsequent implementation.
With regard to the reforms, there are clearly areas
which fall within the mandate of the Secretary-General.
It is our view that reforms which are already moving
ahead in some areas must be allowed to do so. We find
merit in clustering together various divisions within the
United Nations Secretariat in the core areas of peace and
security, humanitarian affairs, economic and social affairs
and human rights. We also find the various coordination
and planning mechanisms being put in place among the
new broad clusters necessary and useful.
We look forward to receiving from the Secretary-
General his report on the measures he is taking to
implement the organizational changes which are within
his mandate. While the General Assembly and some of
the existing consultative mechanisms exist and will no
doubt be used for interaction with the Secretariat, there
should be mechanisms by which the general membership
can interact with the newly formed divisions.
The new post of Deputy Secretary-General is
necessary in our view, given the formidable number of
responsibilities that the Secretary-General currently has to
shoulder. The role of the Deputy Secretary-General
should, however, be clearly defined in the larger interests
of the Organization.
The question of refocusing the work of the General
Assembly itself is an interesting proposal which we fully
support. The long debates in the Assembly, as well as in
numerous Committees, and the large number of issues
and resolutions, are well beyond the capacity of many of
the smaller Member countries to handle. We support the
4


idea of dealing with thematic issues, both within the
plenary and the Committees, during the annual sessions.
We also support the view that the follow-up to all
global conferences should be properly tied to the work of
the General Assembly. The resolutions and other decisions
adopted during the General Assembly must be organized in
such a manner that they will have a direct bearing on the
work of the Secretariat, providing both guidance and
direction.
The proposed Development Group that has been
constituted, bringing greater coordination of the three key
United Nations development agencies — namely, the
United Nations Development Programme (UNDP), the
United Nations Children’s Fund (UNICEF) and the United
Nations Population Fund (UNFPA) — is of special interest
to the majority of small developing countries to which the
activities of these agencies provide significant support. It
must be recognized that the coordination among these three
agencies must support the ongoing programmes which these
agencies have arrived at with individual countries and that
the changes should be brought about without any disruption
to the current programmes, both in financial and
programming terms.
As a country which has benefited greatly from the
activities of UNDP, UNICEF and UNFPA, we express our
gratitude to these and other United Nations bodies and
specialized agencies for their assistance to my country. The
experience of Bhutan and many smaller developing
countries clearly indicates that there is a continued role for
these United Nations bodies and agencies. It is our hope
that with better coordination within the Development Group
and field-level implementation of their activities there will
be enhanced financial support by the donor community.
The proposal by the Secretary-General to have a high-
level ministerial commission to review the work of other
United Nations agencies and their relationship with the
General Assembly and the Secretariat is timely. The work
of the specialized agencies is extremely important, and it is
time their methods of work and their activities were
reviewed so that all United Nations programmes are better
synchronized.
All the efforts to reform and revitalize the United
Nations will not be possible if the United Nations does not
have a sound financial position. The financial health of the
United Nations must be restored. All members must work
earnestly towards meeting this objective. We welcome the
Secretary-General’s proposal to create a revolving credit
fund to meet the Organization’s funding. However, the
primary requirement must be met from the assessed
contributions of Member States. In this regard, it is our
view that the negotiations on the scale of assessments
must proceed and be resolved at an early date in a
manner that is acceptable to all Member States. We also
firmly believe that all Member States must meet their
financial obligations to the Organization through the
unconditional payment of their assessed dues in full and
on time. The United Nations must also institute more
dynamic means of fund management, including utilization
of the financial market in a prudent manner. All legal
restrictions to such management should be reviewed.
One of the most important issues relating to the
reform of the United Nations remains the membership of
the Security Council. It is our view that the discussions
on this issue, emanating from complex and fundamentally
inequitable premises, have led to the current difficulties.
However, the continued status quo does not benefit the
vast majority of Member States. Bhutan fully supports the
Non-Aligned Movement’s position that there must be
expansion of the permanent membership to include the
developed and developing countries and that there should
be additional non-permanent seats. The expansion must
take into account the new security needs and the objective
criteria, of who would best be able to shoulder the new
responsibilities. We believe that on the basis of objective
criteria, Japan, as one of the foremost economic and
political powers in the world today, qualifies for
permanent membership. Among developing countries,
India’s case merits serious consideration for permanent
membership due to its massive population — one out of
nearly six people on our planet is an Indian — and its
great economic potential, in addition to the fact that India
has played an active role in all United Nations activities.
Discussion on the expansion must continue, and we
should not be deterred by the complex nature of the
subject. We remain confident that an early and equitable
solution can be found.
It is our hope that the reform of the United Nations
and the renewal of the United Nations can be completed
in the two remaining years of this century, so that during
the millennium session of the General Assembly, in the
year 2000, we can concentrate on the vision and
aspirations of mankind for the twenty-first century.








